Exhibit 10.13
FORM OF UNSECURED CONVERTIBLE PROMISSORY NOTE
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS OR BLUE SKY LAWS. SUCH
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS, OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO IRVINE SENSORS CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED.
UNSECURED CONVERTIBLE PROMISSORY NOTE
PN - _____ 

      [$_____]   October  _____, 2010

[Executed in Costa Mesa, California (and                     ,
                    )]
FOR VALUE RECEIVED, IRVINE SENSORS CORPORATION, a Delaware Corporation
(“Borrower” or “Company”), hereby promises to pay to the order of
[____________________], an individual with an address at
 ________________________________  [or  ___________________________ a
[_________  Corporation] (“Payee”), in lawful money of the United States of
America and immediately available funds, the principal sum of
[_______________________  dollars ($___________)] (the “Loan”) together with
accrued and unpaid interest thereon, each due and payable on the dates, in the
manner and subject to the terms set forth below. This Note is part of an
offering of up to $3,000,000 in principal balance being made by the Borrower
(the “Offering”) and the other purchasers of notes in such Offering are referred
to as the “Other Payees” and all the notes issued in such Offering, including
this Note, are referred to collectively as the “Notes”.
1. Principal Repayment. Unless sooner paid or converted in accordance with the
terms hereof, the outstanding principal amount of the Loan and all unpaid
accrued interest shall be due and payable on May 31, 2011 (the “Maturity Date”).
The unpaid principal balance of this Note may be prepaid in whole or in part at
any time without premium or penalty.
2. Interest Rate. Borrower further promises to pay interest on the principal
amount outstanding from time to time from the date hereof until payment in full,
which interest shall be payable at the rate of ten percent (10.0%) per annum.
Accrued and unpaid interest shall be due and payable on the Maturity Date, and
shall be calculated on the simple interest basis of a 365-day year for the
actual number of days elapsed.
3. Place of Payment. All amounts payable hereunder shall be payable at the
office of Payee unless another place of payment shall be specified in writing by
Payee.
4. Application of Payments. Payment on this Note shall be applied first to
accrued and unpaid interest, and thereafter to the outstanding principal balance
hereof.
5. Equity Consideration. As consideration for making the Loan, the Company shall
issue shares of its Common Stock to Payee with a value equal to 25% of the
principal amount of the Note, based on the greater of (i) the fair market value
of the Company’s Common Stock (as determined by the last closing sales price of
the Company’s Common Stock as reported by the Over-the-Counter Bulletin Board
prior to the date of issuance of the Note) (the “Market Value”), and (ii) $0.13
per share, but not greater than $0.14 per share (the “Initial Valuation”) (the
“Shares”). The Shares will be issued to Payee upon the earlier of (i) the
closing of a private placement to be conducted by William Blair & Company with
gross proceeds realized by the Company of at least $8.0 million (the “Blair
Financing”) and (ii) seven months following the issuance date of the Note or as
soon as practicable thereafter as permitted by law or regulation. Pending such
issuance, the Company will reserve the appropriate number of shares of its
Common Stock to permit the issuance of the Shares.

 

 



--------------------------------------------------------------------------------



 



6. Conversion or Repayment Upon Maturity. In the event that any principal and
accrued but unpaid interest under this Note remains outstanding on the Maturity
Date, then all outstanding principal and accrued but unpaid interest under this
Note shall, at the option of Payee, either (a) become immediately due and
payable on such date, or (b) convert on such date into shares of the Borrower’s
Common Stock at a conversion price equal to $0.13 per share (provided, however,
that the Borrower has a sufficient number of authorized shares of common stock
to allow such conversion at such time, and that Payee is an “accredited
investor” at the time of such conversion as such term is defined in Rule 501
under the Securities Act of 1933, as amended). No fractional shares of capital
stock shall be issued upon conversion of this Note. In lieu of any fractional
share to which Payee would otherwise be entitled, the Borrower shall pay to
Payee the amount of outstanding principal and unpaid accrued interest balance
that is not so converted, such payment to be in cash or by check.
7. Conversion Upon Closing of Blair Financing.
7.1 Conversion into Blair Financing Securities. In the event that the Borrower,
at any time after the date of issuance of this Note and prior to the payment or
conversion in full of this Note pursuant to Sections 1 and 6 hereof, shall close
the Blair Financing, then the Payee shall have the right to convert the
outstanding principal amount and unpaid accrued interest of this Note into the
securities issued in the Blair Financing on the same terms and conditions of the
Blair Financing, (provided, however, that Payee is an “accredited investor” at
the time of such exchange as such term is defined in Rule 501 under the
Securities Act of 1933, as amended; and provided, further, that Payee enters
into and executes the same documents, satisfies the same conditions and agrees
to be bound by the same terms as all other investors in the Blair Financing). No
fractional shares of capital stock shall be issued upon conversion of this Note.
In lieu of any fractional share to which Payee would otherwise be entitled, the
Borrower shall pay to Payee the amount of outstanding principal and unpaid
accrued interest balance that is not so converted, such payment to be in cash or
by check.
7.2 Ancillary Agreements. In connection with conversion of this Note upon the
closing of the Blair Financing pursuant to Section 7.1 of this Note, Payee
agrees to execute and deliver to the Borrower any documents reasonably requested
by the Borrower to be executed by Payee, including without limitation, a stock
purchase agreement and any other agreements or documents reasonably required to
be executed by the investors in the Blair Financings, thereby agreeing to be
bound by all obligations and receive all rights thereunder. If the Borrower is
unable to obtain Payee’s signature on any such document within three
(3) business days of delivery thereof to Payee, whether due to any cause, then
by the acceptance of this Note and election by Payee to convert the Note into
the securities issued in the Blair Financing, Payee hereby irrevocably
designates and appoints the Borrower and each of its duly authorized officers
and agents as Payee’s agent and attorney-in-fact, to act for and on its behalf
and stead, to execute and deliver any such document with the same force and
effect as if executed and delivered by Payee.
8. Default. This Note and all amounts due hereunder shall become immediately due
and payable in cash, upon written notice and demand by Payee, upon the
occurrence of any of the following events of default:
i. the termination of existence of Company, whether by dissolution or otherwise,
or the appointment of a receiver or custodian for the Company or any part of its
property if such appointment is not terminated or dismissed within thirty
(30) days;
ii. the institution against Company of any proceedings under the United States
Bankruptcy Code or any other federal or state bankruptcy, reorganization,
receivership or other similar law affecting the rights of creditors generally,
which proceeding is not dismissed within sixty (60) days of filing;

 

Page 2



--------------------------------------------------------------------------------



 



iii. the commencement by Company of any voluntary proceedings under the United
States Bankruptcy Code or any other federal or state bankruptcy, reorganization,
receivership or other similar law affecting the rights of creditors generally;
or
iv. an assignment by Company for the benefit of its creditors or an admission in
writing by the Company of its inability to pay its debts as they become due.
9. Waiver. Borrower waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note, and shall pay all costs of
collection when incurred, including, without limitation, reasonable attorneys’
fees, costs and other expenses. The right to plead any and all statutes of
limitations as a defense to any demands hereunder is hereby waived to the full
extent permitted by law. Neither this Note nor any term hereof may be waived,
amended, discharged, modified, changed, or terminated orally, nor shall any
waiver of any provision hereof be effective except by an instrument in writing
signed by Borrower and Payee.
10. Governing Law. This Note shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.
11. Successors and Assigns. The provisions of this Note shall inure to the
benefit of and be binding on any successor to Borrower and shall extend to any
holder hereof.
12. Counterparts. This Note may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument, and may be delivered by facsimile.
[Signatures appear on the following page.]

 

Page 3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Company has caused this instrument to be duly executed as of
the date first set forth above.

                      COMPANY:
IRVINE SENSORS CORPORATION    
 
               
 
  By:                          
 
      Name:   John J. Stuart, Jr.    
 
      Title:   Chief Financial Officer    
 
      Address:   3001 Red Hill Ave.    
 
          Costa Mesa, CA 92626    
 
      Fax No.:   714-444-8773    

ACKNOWLEDGED AND AGREED:

     
PAYEE:
  Acknowledgement contained in the
Omnibus Signature Page in the
Subscription Agreement

     
 
   
 
   
Name:
   

[Signature Page — Unsecured Convertible Promissory Note]

 

Page 4